Citation Nr: 0731119	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-24 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from October 1994 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  This decision was issued to the veteran and 
her service representative in August 2003.  The veteran 
disagreed with this decision with respect to the denial of 
her service connection claim for systemic lupus erythematosus 
(SLE) in March 2004.  She perfected a timely appeal in July 
2004 and requested a Travel Board hearing, which was held at 
the RO before the undersigned Acting Veterans Law Judge in 
March 2007.


FINDINGS OF FACT

The veteran was not treated for a skin rash or for SLE during 
active service; there is no objective medical evidence 
linking the veteran's currently diagnosed SLE to an incident 
of or finding recorded during active service.



CONCLUSION OF LAW

Systemic lupus erythematosus (SLE) was not incurred during 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), generally requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess, supra.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
the veteran has not contended otherwise.  

VA need not conduct an examination with respect to the claim 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims.  38 C.F.R. § 3.159(c)(4).  In disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  Simply stated, those standards are not met 
in this case.  The evidence does not show any evidence of 
treatment of a skin condition or SLE in service or of a nexus 
between the currently diagnosed SLE and service.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection for Systemic Lupus Erythematosus (SLE)

As seen in the veteran's March 2007 Travel Board hearing 
testimony, she contends that she began experiencing symptoms 
that she attributed to SLE, including headaches, fatigue, and 
skin rashes, during active service.  She also contends that 
she was seen on sick call repeatedly during active service 
for complaints of skin rashes and headaches that were 
diagnosed as symptoms of SLE after her service separation.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Evidence of 
a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  See Savage, 10 Vet. 
App. at 495-498.

A review of the veteran's service medical records indicates 
that she denied any relevant medical history of skin problems 
at her enlistment physical examination in August 1994.  
Clinical evaluation showed that there was an elevated 
thickening pigmented area of skin on her upper left thigh.  
The in-service examiner questioned whether this was 
congenital.  The veteran was not treated for any complaints 
of skin rash or fatigue during active service, although she 
was treated for tension headaches.  She certified at a re-
enlistment physical examination in April 1997 that there had 
been no significant change in her medical condition since her 
enlistment physical examination in August 1994 and she had no 
current medical problems.  At the veteran's separation 
physical examination in October 2000, she reported a history 
of severe headaches for the past 18 months.  She denied any 
past or current history of skin disease.  The in-service 
examiner noted that the veteran's skin was abnormal because 
of a tattoo on the right upper chest.

VA clinical records show that the veteran was diagnosed with 
SLE in June 2002.  At that time, the veteran complained of a 
6-week history of a new onset malar rash, hair loss, hyper- 
and hypo-pigmented lesions on her head, trunk, arms, and legs 
that were puritic, joint stiffness in her metacarpophalangeal 
joints, proximal interphalangeal joints, and knees, and 
headaches.  She denied shortness of breath, dysuria, chest 
pain, or hematuria.  She also reported poor appetite and 
weight loss.  Physical examination showed a classic malar 
rash, discoid lupus with hyperpigmented and hypopigmented 
areas on the scalp with marked hair loss and ear involvement, 
mild tenosynovitis of the metacarpophalangeal joints with no 
joint deformities, and diffuse hyperpigmented plaques on the 
skin.  The assessment was lupus-malar rash and discoid lupus.  
In an addendum to this VA clinical record, the impressions 
included SLE with active skin disease.  

Subsequent VA outpatient treatment in June 2002 confirmed a 
diagnosis of lupus.  The veteran's SLE was stabilized 
following VA rheumatology treatment in September 2002.  Her 
SLE was inactive on outpatient treatment in January 2003.  
Following subsequent VA outpatient rheumatology treatment in 
June 2003, it was noted that the veteran's SLE symptomatology 
was currently controlled.  She had no complaints of SLE, 
polyarthritis, or skin rash on outpatient treatment in 
October 2003.  Her SLE was improved on outpatient treatment 
in March 2004.  Her SLE was mild and she was doing well 
clinically on outpatient treatment in August 2004.  Her SLE 
was in remission clinically on outpatient treatment in 
January 2005.  Following outpatient treatment in July 2005, 
the VA examiner stated that the veteran's SLE was minimally 
active.

The veteran submitted additional copies of her post-service 
VA clinical records at her March 2007 Travel Board hearing, 
along with a waiver of RO jurisdiction over this evidence.  
Most of these records were duplicative of other VA clinical 
records previously associated with the veteran's claims file.

The veteran is competent to testify on factual matters of 
which she has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for SLE.  
Although she testified at her Travel Board hearing that she 
was seen on sick call repeatedly during active service for 
complaints of skin rashes and headaches that were later 
diagnosed as symptoms of SLE, there is no objective evidence 
in the veteran's service medical records showing treatment 
for such symptoms that would support her assertions that she 
complained of or was treated for symptoms of SLE during 
active service.  The Board acknowledges that the veteran was 
treated for tension headaches during active service; however, 
she was not treated during active service for skin rashes or 
other symptoms that she later attributed to her SLE.  Given 
that the veteran was clinically normal at service separation, 
whatever headaches she experienced during active service had 
resolved.  Instead, the objective medical evidence of record 
shows that the veteran was not treated for SLE until 
18 months after her service separation in October 2000, when 
she was diagnosed with SLE in June 2002.  

The veteran has been treated frequently for SLE since being 
diagnosed with this disease in June 2002; however, none of 
her post-service VA treating physicians have related this 
disease to any incident of or finding recorded during 
service.  In this regard, the Board observes that the veteran 
did not report to any of her post-service VA treating 
physicians that she had experienced symptoms during active 
service (including skin rashes, fatigue, and headaches) which 
she later attributed to SLE.  It also appears that the 
veteran's SLE currently may be in remission clinically or is, 
at most, mildly active.  

The only evidence in support of the veteran's claim for 
service connection for SLE are her own lay assertions and 
March 2007 Travel Board hearing testimony.  The Board finds 
that, as a lay person, the veteran is not competent to opine 
on medical matters such as the etiology of medical disorders.  
The record does not show, nor does the veteran contend, that 
she has specialized education, training, or experience that 
would qualify her to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In the absence of a medical nexus between the veteran's 
currently diagnosed SLE and any incident of or finding 
recorded during active service, the Board finds that service 
connection for SLE is not warranted.


ORDER

Entitlement to service connection for systemic lupus 
erythematosus (SLE) is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


